Citation Nr: 0728818	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  02-19 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent disabling, for the period March 23, 1999, to December 
27, 2005, for impairment of the right lower extremity, as a 
manifestation of multiple sclerosis.  

2.  Entitlement to an increased evaluation for impairment of 
the right lower extremity, claimed as a manifestation of 
multiple sclerosis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an initial evaluation greater than 10 
percent disabling for impairment of the left lower extremity, 
as a manifestation of multiple sclerosis.

4.  Entitlement to an initial evaluation greater than 10 
percent disabling for coarse nystagmus, left eye, as a 
manifestation of multiple sclerosis.

5.  Entitlement to an initial evaluation greater than 10 
percent disabling for reduced facial sensation, left side, as 
a manifestation of multiple sclerosis.

6.  Entitlement to service connection for impairment of the 
right upper extremity, as a manifestation of multiple 
sclerosis.

7.  Entitlement to service connection for dizziness, as a 
manfesitation of multiple sclerosis.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1979 to March 
1999, when he retired.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Roanoke, Virginia 
(RO).

In multiple written submissions, the veteran has asserted 
that the manifestations of his service-connected multiple 
sclerosis (MS) have resulted in a significant impact on his 
employability.  Accordingly, as the Board infers from these 
statements a claim for entitlement to a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU), the issue is referred to the RO for 
the proper development.

In his October 2001 notice of disagreement, the veteran 
asserted that he experienced a heart disorder and a lung 
disorder, both of which he felt were related to inservice 
asbestos exposure.  As it appears that these claims have not 
yet been adjudicated by the RO, the issues of entitlement to 
service connection for a heart disorder, and entitlement to 
service connection for a lung disorder, both to include as 
due to asbestos exposure, are referred to the RO for the 
appropriate development.

Also in the October 2001 notice of disagreement, the veteran 
claimed that he experienced additional manifestations of his 
service-connected MS, to include chronic fatigue syndrome; 
numbness in the head and neck; depression; erectile 
dysfunction; constipation and cramping; and anal fissures.  
As it appears that these assertions have not yet been 
addressed by the RO, the issues of entitlement to service 
connection for chronic fatigue syndrome; entitlement to 
service connection for numbness in the head and neck; 
entitlement to service connection for an acquired mental 
disorder, claimed as depression; entitlement to service 
connection for erectile dysfunction; entitlement to service 
connection for a digestive disorder, claimed as constipation 
and cramping; and entitlement to service connection for a 
rectal disorder, claimed as recurrent anal fissures, all to 
include as a manifestation of MS, are referred to the RO for 
the appropriate development.

Finally, the issues of entitlement to service connection for 
impairment of the right upper extremity, and entitlement to 
service connection for dizziness, both to include as a 
manifestation of the veteran's service-connected MS, are 
addressed in the Remand portion of the decision below, and 
are remanded to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  For the period March 23, 1999, to December 27, 2005, the 
veteran's impairment of the right lower extremity was 
manifested by full motor strength and intact sensory 
perception.

2.  The veteran's impairment of the right lower extremity is 
currently manifested by reduced right leg strength, 
moderately spastic right foot muscles, and a slightly spastic 
gait.

3.  The veteran's impairment of the left lower extremity is 
manifested by full motor strength and intact sensory 
perception.

4.  The veteran is receiving the maximum schedular evaluation 
for coarse nystagmus, left eye.

5.  The veteran's reduced facial sensation, left side, is 
manifested by minimal to mild facial asymmetry, with minimal 
facial droop and wide palpupil fissure, but normal strength 
on muscle testing of the left seventh (facial) nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation greater than 10 
percent disabling, for the period March 23, 1999, to December 
27, 2005, for impairment of the right lower extremity, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8018-8520 (2006).

2.  The criteria for an evaluation greater than 20 percent 
disabling, for impairment of the right lower extremity, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8018-8520 (2006).

3.  The criteria for an initial evaluation greater than 10 
percent disabling for impairment of the left lower extremity 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8018-8520 (2006).

4.  There is no legal basis for the assignment of an initial 
schedular evaluation in excess of 10 percent for coarse 
nystagmus, left eye.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8018-6016 (2006).

5.  The criteria for an initial evaluation greater than 10 
percent disabling for reduced facial sensation, left side, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8018-8207 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims increased evaluations 
for the conditions related to his service-connected MS, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Although the duty 
to notify provisions were not satisfied until subsequent to 
the initial adjudication of the veteran's claims, letters 
were sent in April 2004 and September 2004.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  To that end, the Board 
concludes that the veteran has not been prejudiced, as the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded VA examinations in January 2000, 
May 2004, and December 2005.  38 C.F.R. § 3.159(c)(4).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Once service connection has been established, disability 
ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id.  

The veteran is currently service connected for MS.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8018, a minimum 30 percent 
rating is assigned for MS.  38 C.F.R. § 4.124a, Diagnostic 
Code 8018 (2006).  Alternatively, the rating schedule directs 
that disabilities from diseases such as MS should be rated in 
proportion to the impairment of motor, sensory, or mental 
function that is caused, considering especially complete or 
partial loss of use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
tremors, visceral manifestations, etc., referring to the 
appropriate bodily system of the schedule.  When there is 
partial loss of use of one or more extremities from 
neurological lesions, the disability should be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  Id.  Additionally, because 
the June 2005 rating decision assigned separate evaluations 
on the rating sheet for the individual manifestations of the 
veteran's MS, each manifestation will be addressed separately 
below.

Impairment of the Right Lower Extremity

For the Period March 23, 1999, to December 27, 2005

Service connection for impairment of the right lower 
extremity was granted by a June 2005 rating decision, and a 
10 percent evaluation assigned under Diagnostic Code 8018-
8520, effective March 23, 1999.  As noted above, Diagnostic 
Code 8018 contemplates multiple sclerosis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8018.  Diagnostic Code 8520 
contemplates paralysis of the sciatic nerve.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2006).  The hyphenated code 
used for rating the veteran's disability was intended to show 
that the veteran's impairment of the right lower extremity 
was caused by his MS.  38 C.F.R. § 4.27.

Diagnostic Code 8520 provides that a 10 percent rating is 
assigned for mild incomplete paralysis; a 20 percent rating 
is assigned for moderate incomplete paralysis; a 40 percent 
evaluation is assigned for moderately severe incomplete 
paralysis; a 60 percent evaluation is assigned for severe 
incomplete paralysis of the sciatic nerve; and an 80 percent 
evaluation is assigned for complete paralysis of the sciatic 
nerve produces the foot dangling and dropping, with no active 
movement possible of muscles below the knee, flexion of the 
knee is either lost or very weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis for a 
particular nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the evidence of record does not support the 
assignment of an evaluation greater than 10 percent disabling 
for the period March 23, 1999, to December 27, 2005.  On 
service separation in February 1999, strength was full (5/5) 
in the right lower extremity, and sensory testing was found 
to be intact to fine touch.  Similarly, on VA examination in 
January 2000 and May 2004, motor strength in the left lower 
extremity was full (5/5).  Although the veteran noted left 
lower extremity weakness during an April 2005 VA outpatient 
visit, the clinical findings of record does not reflect that 
this weakness comprises moderate incomplete paralysis.  
Accordingly, an evaluation greater than 10 percent disabling 
for the period March 23, 1999, to December 27, 2005, for 
impairment of the right lower extremity is not warranted.

For the Period Beginning December 28, 2005

The December 2005 VA examination report noted that on 
physical examination, the veteran had right leg strength of 
3-/5; he was able to overcome gravity but the muscles of the 
foot were moderately weak with spasticity.  Additionally, the 
veteran's gait was fairly brisk, but slightly spastic.  Based 
on this report, the RO increased the evaluation for the 
veteran's impairment of the right lower extremity to 20 
percent disabling by a February 2007 rating decision, 
effective December 28, 2005, the date of the examination.  

As noted above, a 20 percent rating under Diagnostic Code 
8520 is assigned for moderate incomplete paralysis.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  However, the 
evidence of record dated December 28, 2005, to present, does 
not support the assignment of the next highest evaluation of 
40 percent disabling.  There is no evidence in the record, 
dated on or after December 28, 2005, which shows that the 
impairment of the veteran's right lower extremity is 
manifested by moderately severe paralysis, as the December 
2005 report contains the most recent clinical findings 
regarding the veteran's lower extremity impairment.  
Accordingly, an evaluation greater than 20 percent disabling 
for impairment of the right lower extremity is not warranted.

Impairment of the Left Lower Extremity

Service connection for impairment of the left lower extremity 
was granted by a June 2005 rating decision, and a 10 percent 
evaluation assigned under Diagnostic Code 8018-8520, 
effective March 23, 1999.  As noted above, Diagnostic Code 
8018 contemplates multiple sclerosis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8018.  Diagnostic Code 8520 contemplates 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The hyphenated code used for rating 
the veteran's disability was intended to show that the 
veteran's impairment of the left lower extremity was caused 
by his MS.  38 C.F.R. § 4.27.

Diagnostic Code 8520 provides that a 10 percent rating is 
assigned for mild incomplete paralysis; a 20 percent rating 
is assigned for moderate incomplete paralysis; a 40 percent 
evaluation is assigned for moderately severe incomplete 
paralysis; a 60 percent evaluation is assigned for severe 
incomplete paralysis of the sciatic nerve; and an 80 percent 
evaluation is assigned for complete paralysis of the sciatic 
nerve produces the foot dangling and dropping, with no active 
movement possible of muscles below the knee, flexion of the 
knee is either lost or very weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis for a 
particular nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a.

In this case, the evidence does not support an initial 
evaluation greater than 10 percent for impairment of the left 
lower extremity.  On service separation in February 1999, 
strength was full (5/5) in the left lower extremity, and 
sensory testing was found to be intact to fine touch.  On VA 
examination in January 2000 and May 2004, motor strength in 
the left lower extremity was almost full, at 5-/5, and on VA 
examination in December 2005 was found to be intact.  No 
where in the medical evidence of record do the clinical 
findings suggest moderate incomplete paralysis.  For that 
reason, an initial evaluation greater than 10 percent for 
impairment of the left lower extremity is not warranted.

Coarse Nystagmus, Left Eye

Service connection for coarse nystagmus, left eye, was 
granted in a June 2005 rating decision, and a 10 percent 
evaluation assigned under Diagnostic Code 
8018-6016, effective March 23, 1999.  As noted above, 
Diagnostic Code 8018 contemplates multiple sclerosis.  
38 C.F.R. § 4.124a, Diagnostic Code 8018.  Diagnostic Code 
6016 contemplates central nystagmus.  38 C.F.R. § 4.84a, 
Diagnostic Code 6016 (2006).  The hyphenated code used for 
rating the veteran's disability was intended to show that the 
veteran's coarse nystagmus was caused by his MS.  38 C.F.R. 
§ 4.27.  Diagnostic Code 6016 provides a single 10 percent 
rating for central nystagmus, and does not give any specific 
criteria, other than that the presence of the nystagmus must 
be objectively documented.  Accordingly, an initial 
evaluation greater than 10 percent under Diagnostic Code 
8018-6016 is not warranted.  

The Board has also considered other diagnostic codes 
pertaining to the eye.  However, service connection for optic 
neuritis was granted in a November 2000 rating decision, and 
this disorder is already separately evaluated as 10 percent 
disabling under Diagnostic Code 6026-6009, effective March 
23, 1999; to that end, a separate evaluation for optic 
atrophy, which was noted to be secondary to MS on VA 
examination in May 2004, is not warranted as the optic 
atrophy was the result of the veteran's optic neuritis, and 
to separately evaluate these two conditions would constitute 
pyramiding.  38 C.F.R. § 4.14 (2006).  Additionally, although 
internuclear opthlamoplegia was shown on VA examination in 
May 2004, it was not found to be related to service or to any 
service-connected disorder, to include MS.  The evidence does 
not reflect that the veteran has been diagnosed with any 
other eye disorders; accordingly, the remaining diagnostic 
codes pertaining to the eye are not for application.  
38 C.F.R. § 4.84a, Diagnostic Codes 6000-15, 6017-25, 6027-35 
(2006).

Reduced Facial Sensation, Left Side

Service connection for reduced facial sensation, left side, 
was granted by a June 2005 rating decision, and a 10 percent 
evaluation assigned under Diagnostic Code 8018-8207, 
effective March 23, 1999.  As noted above, Diagnostic Code 
8018 contemplates multiple sclerosis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8018.  Diagnostic Code 8207 contemplates 
paralysis of the seventh (facial) cranial nerve.  38 C.F.R. § 
4.124a, Diagnostic Code 8207 (2006).  The hyphenated code 
used for rating the veteran's disability was intended to show 
that the veteran's paralysis of the seventh (facial) cranial 
nerve was caused by his MS.  38 C.F.R. § 4.27.

To that end, Diagnostic Code 8207 provides that incomplete, 
moderate paralysis warrants an evaluation of 10 percent.  
Incomplete, severe paralysis warrants an evaluation of 20 
percent.  Complete paralysis warrants an evaluation of 30 
percent.  A Note to Diagnostic Code 8207 provides that 
ratings are dependent upon relative loss of innervation of 
facial muscles.  The term "incomplete paralysis" indicates 
impairment of function of a degree substantially less than 
the type of picture for complete paralysis given for each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating is to be for the mild, or, at most, the 
moderate degree.  38 C.F.R. § 4.124a.

In this case, the evidence does not show that the veteran's 
reduced facial sensation, left side, is characterized by 
severe incomplete paralysis.  The February 1999 service 
separation examination found the seventh cranial nerve 
intact; the January 2000 VA neurological examination found no 
facial asymmetry.  The May 2004 VA neurological examination 
found that left-sided facial sensation was reduced to pin and 
touch, but that there was no facial weakness or asymmetry.  
Finally, the December 2005 VA neurological examination found, 
with respect to the left side of the face, minimal to mild 
facial asymmetry, with minimal facial droop and wide palpupil 
fissure, but normal strength on muscle testing of the left 
facial nerve.  Thus, the veteran's left-sided reduced facial 
sensation appears to be primarily sensory, and is not so be 
severe as to warrant an initial evaluation of 20 percent 
disabling.

Extraschedular Consideration

Finally, the Board has considered whether the veteran is 
entitled to a higher disability rating on an extra-schedular 
basis.  However, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards." 38 C.F.R. § 3.321(b) (1).  Although the veteran 
has asserted that his MS symptomatology has interfered with 
his ability to maintain full-time employment, the most recent 
VA examination, in October 2006, noted that the veteran was 
currently working a full-time job as a contract information 
technology consultant.  Additionally, there is no probative 
indication that his MS has necessitated frequent periods of 
hospitalization as to render impractical the application of 
normal rating schedule standards.  Thus, there is no basis 
for referring this case to the Director of VA's Compensation 
and Pension Service for extraschedular consideration, and the 
RO's decision not to refer this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
was correct.  See, e.g., Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Because the symptomatology for higher evaluations required by 
the schedular criteria has not been shown, the preponderance 
of the evidence is against assignment of increased and/or 
separate evaluations shown not to be warranted above.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 10 percent disabling, for 
the period March 23, 1999, to December 27, 2005, for 
impairment of the right lower extremity, as a manifestation 
of multiple sclerosis, is denied.

An increased evaluation for impairment of the right lower 
extremity, claimed as a manifestation of multiple sclerosis, 
is denied.

An initial evaluation greater than 10 percent disabling for 
impairment of the left lower extremity, as a manifestation of 
multiple sclerosis, is denied.

An initial evaluation greater than 10 percent disabling for 
coarse nystagmus, left eye, as a manifestation of multiple 
sclerosis, is denied.

An initial evaluation greater than 10 percent disabling for 
reduced facial sensation, left side, as a manifestation of 
multiple sclerosis, is denied.


REMAND

The November 2000 rating decision in this case granted 
service connection for MS, based on objectively demonstrated 
manifestations to include myelopathy, numbness of the arms 
and legs, and abnormal reflexes.  A notice of disagreement 
regarding the rating decision was received by the RO in 
October 2001 with regard to the issue of entitlement to an 
increased initial evaluation for multiple sclerosis.  After 
the veteran's perfection of an appeal as to this issue in 
October 2002, a June 2005 rating decision granted an initial 
combined evaluation of 40 percent disabling, and assignment 
four separate 10 percent initial evaluations for four 
separate manifestations of MS: impairment of the right lower 
extremity; impairment of the left lower extremity; coarse 
nystagmus of the left eye; and reduced sensation of the 
seventh (facial) cranial nerve.  

The claimed neurological manifestations of both the right and 
left lower extremities have been addressed, as noted above, 
and the June 2005 rating decision concluded that the 
veteran's claim with respect to numbness in his left upper 
extremity was satisfied, as an evaluation for carpal tunnel 
syndrome of the left upper extremity had been granted by the 
November 2000 rating decision.  However, the veteran also 
claimed numbness in his right upper extremity, and this 
numbness was noted as part of the findings on which service 
connection for and the initial evaluation of MS was made in 
November 2000.  However, when the manifestations of the 
veteran's MS were assigned separate evaluations in the June 
2005 rating decision, the numbness in the right upper 
extremity was not mentioned.  

The veteran noted this numbness in the right upper extremity 
in his October 2001 notice of disagreement, and the Board is 
mindful that the filing of a notice of disagreement initiates 
the appeal process.  See Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  VA has not yet issued a statement of the 
case as to the issue of entitlement to numbness in the right 
upper extremity as a manifestation of the veteran's service-
connected MS.  Therefore, the Board is obligated to remand 
this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Similarly, the November 2000 rating decision in this case 
denied entitlement to service connection for dizziness, on 
the basis that dizziness was not a disability for which 
service connection could be granted.  Critically, however, 
that rating decision noted that the veteran's claimed 
dizziness episodes "were probably related to his [MS]."  
Similarly, in his October 2001 notice of disagreement, the 
veteran conceded that dizziness was not a disability 
outright, but argued that it was likely a manifestation of 
his MS.  To that end, there is no evidence that the veteran's 
claim for entitlement to service connection for dizziness, as 
a manifestation for MS, was addressed in the August 2002 
statement of the case or the June 2005 supplemental statement 
of the case.  Accordingly, the Board is obligated to remand 
this issue so that a statement of the case can be 
promulgated.  See Manlicon, 12 Vet. App. at 238. 
 
Accordingly, the issues of entitlement to service connection 
for impairment of the right upper extremity, and for 
dizziness, both to include as a manifestation of the 
veteran's service-connected MS, are remanded for the 
following action: 

Appropriate action, including the 
issuance of a statement of the case and 
notification of the veteran's appellate 
rights on the issues of entitlement to 
service connection for impairment of 
the right upper extremity, and for 
dizziness, both to include as a 
manifestation of the veteran's service-
connected MS, is necessary.  38 C.F.R. 
§ 19.26 (2006).  The veteran and his 
representative are reminded that to 
vest the Board with jurisdiction over 
these issues, a timely substantive 
appeal to the November 2000 rating 
decision denying these claims must be 
filed.  38 C.F.R. § 20.202 (2006).  If 
the veteran perfects an appeal as to 
either or both of these issues, the 
case should be returned to the Board 
for appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


